FILED: October 5, 2020

                                UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                             ___________________

                                  No. 19-2273
                           (1:18-cv-01034-LCB-LPA)
                             ___________________

NORTH CAROLINA STATE CONFERENCE OF THE NAACP; CHAPEL
HILL-CARRBORO NAACP; GREENSBORO NAACP; HIGH POINT NAACP;
MOORE COUNTY NAACP; STOKES COUNTY BRANCH OF THE NAACP;
WINSTON SALEM-FORSYTH COUNTY NAACP

             Plaintiffs - Appellees

v.

PHILIP E. BERGER, in his official capacity as President Pro Tempore of the
North Carolina Senate; TIMOTHY K. MOORE, in his official capacity as
Speaker of the North Carolina House of Representatives

             Appellants


KEN RAYMOND, in his official capacity as a member of the North Carolina
State Board of Elections; STELLA ANDERSON, in her official capacity as
Secretary of the North Carolina State Board of Elections; DAMON CIRCOSTA,
in his official capacity as Chair of the North Carolina State Board of Elections;
JEFFERSON CARMON, in his official capacity as a member of the North
Carolina State Board of Elections; DAVID C. BLACK, in his official capacity as
a member of the North Carolina State Board of Elections

             Defendants - Appellees
                               ___________________

                                    ORDER
                               ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days.

      This case is tentatively calendared for oral argument during the court’s

December 2020 oral argument session.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk